Citation Nr: 9917714	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-14 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for the residuals of a 
stomach injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1972 and had service in the National Guard from May 
1973 to August 1992.

This appeal arises from a rating decision of April 1998 from 
the St. Petersburg, Florida, Regional Office (RO).


FINDINGS OF FACT

1.  There is no competent evidence relating any left knee 
disorder that the veteran may have to service.  

2.  There is no competent evidence which shows that the 
veteran currently has a left knee disorder. 

3.  There is no competent evidence relating any stomach 
injury residual that the veteran may have to service.  

4.  There is no competent evidence which shows that the 
veteran currently has residuals of a stomach injury. 


CONCLUSION OF LAW

1.  The claim for service connection for a left knee 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The claim for service connection for the residuals of a 
stomach injury is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it is noted that the veteran's claims 
file which included his service medical records from 1965 
through 1972 was lost.  The veteran also had National Guard 
service following his active duty service and service medical 
records from this service are contained in the claims file.  
Attempts by the RO to locate the lost claims file have not 
been successful.  Therefore, the Board of Veterans' Appeals 
(Board) must proceed with a decision based on the current 
record.

The threshold question to be resolved is whether the 
veteran's claims are well-grounded; that is, whether they are 
plausible, meritorious on their own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (now U.S. Court of Appeals 
for Veterans Claims) (Court) has held that the statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) (West 1991) does 
not arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Left knee

The veteran's service medical records from 1965 to 1972 are 
not available.  The veteran claims to have injured his left 
knee in Vietnam.  Additionally, his mother indicated that he 
had a knee problem after he came back from Vietnam.  However, 
reports of medical history, dated in May 1973 for National 
Guard enlistment and September 1977, note that the veteran 
denied having arthritis, rheumatism, bursitis, or a trick or 
locked knee.  A report of medical examination, also dated in 
May 1973 for National Guard enlistment, does not show any 
abnormality of the lower extremities.  The September 1977 
report of medical examination shows that the clinical 
evaluation of the lower extremities was normal.  Therefore, 
even accepting, without deciding, that the veteran suffered a 
left knee injury during service from 1965 to 1972, it was 
acute since there were no complaints or abnormal medical 
findings related to the left knee subsequent to his 1972 
discharge from active service.  38 C.F.R. § 3.303(a), (b) 
(1998).

Service medical records from August 1978 note that the 
veteran had a small puncture wound of the left lateral 
patella.  X-rays did not show any foreign bodies.  Reports of 
medical history, dated in May 1984 and September 1988, note 
that the veteran denied having arthritis, rheumatism, or 
bursitis, or a trick or locked knee.  Reports of medical 
examination, dated in February 1981, May 1984, and September 
1988, all note that the clinical evaluation of the lower 
extremities was normal.  Therefore, the August 1978 injury 
was acute since there were no complaints or abnormal medical 
findings related to the left knee subsequent to the 1978 
injury.  38 C.F.R. § 3.303(a), (b) (1998). 

Any left knee problem that the veteran may have had in 
service was acute.  Following the August 1978 injury, on 
three occasions during 10 years of service, the left knee was 
found to be normal.  The veteran claims that he has knee pain 
due to an inservice injury.  However, there is no competent 
evidence relating any left knee disorder that the veteran may 
have to any inservice event.  38 C.F.R. § 3.303(b) (1998).  
Additionally, while the veteran claims that he currently has 
knee pain, there is no competent evidence which shows a knee 
disorder subsequent to 1978, and the veteran has not 
presented competent evidence that he currently has a left 
knee disorder.  In the absence of competent evidence of a 
present disability, there is no valid claim.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  

The veteran claims that he currently has a left knee disorder 
due to an inservice injury.  However, there is no competent 
evidence to support his assertion.  His assertions are not 
probative since as a lay person, he is not considered 
competent to offer an opinion as to medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent evidence of a nexus between 
any claimed left knee disorder and service.  There is also no 
competent medical evidence of a current left knee disability.  
Accordingly, the claim is not well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Stomach injury

The veteran's service medical records from 1965 to 1972 are 
not available.  The veteran claims to have injured his 
stomach in service and that there is disfigurement.  A 
statement from his mother indicates that he had shrapnel in 
the stomach.  However, reports of medical history, dated in 
May 1973, September 1977, May 1984 and September 1988, note 
that the veteran denied having frequent indigestion, stomach 
trouble, or skin diseases.  Reports of medical examination, 
dated in May 1973, September 1977, February 1981, May 1984, 
and September 1988, all note that the clinical evaluation of 
the abdomen and viscera, and skin was normal.  Additionally, 
no scars of the stomach area were noted in the examination 
reports.  Therefore, any stomach injury that the veteran may 
have had was acute since there were no complaints or abnormal 
findings related to the stomach area subsequent to the 
veteran's active service.  38 C.F.R. § 3.303(a), (b) (1998). 

Even accepting, without deciding, that the veteran suffered a 
stomach injury during service from 1965 to 1972, it was acute 
since there were no complaints or abnormal findings related 
to the stomach or skin subsequent to his 1972 discharge from 
active service.  Accordingly, there is no competent evidence 
which relates any current stomach injury residual to service.  
38 C.F.R. § 3.303(b) (1998).  Additionally, on five occasions 
during the veteran's National Guard service from 1973 to 
1992, no stomach problem or scar was noted and the veteran 
has not presented competent medical evidence that he 
currently has a disability related to a stomach injury.  In 
the absence of competent evidence of a present disability, 
there is no valid claim.  Brammer v. Derwinski, 3 Vet.App. 
223 (1992).  

The veteran claims that he currently has residuals of an 
inservice stomach injury.  However, there is no competent 
evidence to support his assertion.  His assertions are not 
probative since as a lay person, he is not considered 
competent to offer an opinion as to medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent evidence of a nexus between 
any claimed residual of a stomach injury and service.  There 
is also no competent medical evidence of a current disability 
related to a stomach injury.  Accordingly, the claim is not 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992), 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

Not well grounded claims denied

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd. Epps v. Gober 126 
F.3d 1464 (Fed.Cir. 1997).  

Based on the foregoing, the veteran's claims for service 
connection for a left knee disability and the residuals of a 
stomach injury are denied as being not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



ORDER

Service connection for a left knee disability is denied.
Service connection for the residual of a stomach injury is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

